Case: 2:19-cr-00223-ALM-NMK Doc #: 149 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 1021



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America

      v.                                    2:19-cr-223 (7)
                                            Chief Judge Marbley

Julio Angela Homer Gonzalez

                                     ORDER
      There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 130) that the
defendant’s guilty pleas be accepted.                The Court accepts the
defendant’s pleas of guilty to Counts 69 and 86 of the Indictment,
and he is hereby adjudged guilty on these counts.              The Court will
defer the decision of whether to accept the plea agreement until the
sentencing hearing.


Date: July 16, 2020                     s\Algenon L. Marbley
                                   Algenon L. Marbley
                                   Chief United States District Judge
